Name: Commission Implementing Regulation (EU) NoÃ 85/2014 of 30Ã January 2014 amending Implementing Regulation (EU) NoÃ 540/2011 as regards the extension of the approval period of the active substance copper compounds Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: iron, steel and other metal industries;  marketing;  chemistry;  agricultural policy;  means of agricultural production
 Date Published: nan

 31.1.2014 EN Official Journal of the European Union L 28/34 COMMISSION IMPLEMENTING REGULATION (EU) No 85/2014 of 30 January 2014 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval period of the active substance copper compounds (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular the first paragraph of Article 17 thereof, Whereas: (1) Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 (2) sets out the active substances deemed to have been approved under Regulation (EC) No 1107/2009. (2) The approval of the active substance copper compounds will expire on 30 November 2016. An application has been submitted for the renewal of the approval of this active substance. As the requirements laid down in Commission Implementing Regulation (EU) No 844/2012 (3) apply to this active substance, it is necessary to allow applicants sufficient time to complete the renewal procedure in accordance with that Regulation. Consequently, the approval of this active substance is likely to expire before a decision has been taken on its renewal. It is therefore necessary to extend its approval period. (3) Implementing Regulation (EU) No 540/2011 should therefore be amended accordingly. (4) In view of the aim of the first paragraph of Article 17 of Regulation (EC) No 1107/2009, as regards cases where no supplementary dossier in accordance with Implementing Regulation (EU) No 844/2012 is submitted no later than 30 months before the respective expiry date laid down in the Annex to this Regulation, the Commission will set the expiry date at the same date as before this Regulation or at the earliest date thereafter. (5) In view of the aim of the first paragraph of Article 17 of Regulation (EC) No 1107/2009, as regards cases where the Commission will adopt a Regulation providing that the approval of an active substance referred to in the Annex to this Regulation is not renewed because the approval criteria are not satisfied, the Commission will set the expiry date at the same date as before this Regulation or at the date of the entry into force of the Regulation providing that the approval of the active substance is not renewed, whichever date is later. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1). (3) Commission Implementing Regulation (EU) No 844/2012 of 18 September 2012 setting out the provisions necessary for the implementation of the renewal procedure for active substances, as provided for in Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 252, 19.9.2012, p. 26). ANNEX In Part A of the Annex to Implementing Regulation (EU) No 540/2011, in the sixth column, expiration of approval, of row 277, copper compounds, the date of 30 November 2016 is replaced by 31 January 2018.